
	
		III
		112th CONGRESS
		2d Session
		S. RES. 576
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Mr. Cochran (for
			 himself, Mr. Wicker,
			 Ms. Collins, and
			 Ms. Snowe) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 50th anniversary of the
		  signing of Public Law 87-788, an Act commonly known as the McIntire-Stennis
		  Cooperative Forestry Act.
	
	
		Whereas October 10, 2012, marks the 50th anniversary of
			 the signing of Public Law 87–788 (commonly known as the McIntire-Stennis
			 Cooperative Forestry Act) (16 U.S.C. 582a et seq.), which authorized
			 the Secretary of Agriculture to encourage and assist States in conducting a
			 program of forestry research;
		Whereas the McIntire-Stennis Cooperative Forestry Act was
			 named for the 2 primary, bipartisan sponsors of the Act, Representative
			 Clifford G. McIntire of Maine and Senator John C. Stennis of Mississippi, who
			 recognized that research in forestry is the driving force behind
			 progress in developing and utilizing the Nation’s forests;
		Whereas the McIntire-Stennis Cooperative Forestry Act
			 recognized that forestry research would be more effective nationwide if efforts
			 among State-supported institutions of higher education were partnered and more
			 closely coordinated with forestry research activities in the Federal
			 Government;
		Whereas Congressman McIntire and Senator Stennis stated a
			 clear intent to address the important need of the United States for increased
			 numbers of highly trained forestry scientists and other research
			 professionals;
		Whereas the McIntire-Stennis Cooperative Forestry Act has
			 provided 5 decades of base funding to establish and strengthen research and
			 training capacity in forestry at State-supported institutions of higher
			 education;
		Whereas funds provided by the Act to State-supported
			 institutions of higher education are highly leveraged with non-Federal
			 funds;
		Whereas university-based forestry research has provided an
			 accumulated wealth of science-based knowledge, skills, and technologies that
			 have been critical for sustaining United States forests for economic,
			 ecological, and social benefits;
		Whereas funds provided by the McIntire-Stennis Cooperative
			 Forestry Act for forestry research at State-supported institutions of higher
			 education have provided significant graduate student support over the last 50
			 years, resulting in 8,500 master’s degrees and 2,600 doctoral degrees;
		Whereas the State-supported institutions of higher
			 education that receive funds under the McIntire-Stennis Cooperative Forestry
			 Act conduct forestry research in all 50 States and 4 territories of the United
			 States, and disseminate the results of those efforts locally, regionally,
			 nationally, and globally for the betterment of the communities of the
			 institutions, the United States, and the world; and
		Whereas many State-supported institutions of higher
			 education are celebrating and commemorating the 50th anniversary of the signing
			 of the McIntire-Stennis Cooperative Forestry Act: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 50th anniversary of the signing of Public Law 87–788 (commonly known as the
			 McIntire-Stennis Cooperative Forestry Act) (16 U.S.C. 582a et
			 seq.) by President John F. Kennedy;
			(2)encourages the
			 people of the United States to observe and celebrate the 50th anniversary of
			 the signing of the McIntire-Stennis Cooperative Forestry Act with appropriate
			 ceremonies and activities;
			(3)affirms the
			 continuing importance and vitality of the State-supported institutions of
			 higher education conducting forestry research and training supported by the
			 McIntire-Stennis Cooperative Forestry Act; and
			(4)respectfully
			 requests that the Secretary of the Senate transmit to the National Association
			 of University Forest Resources Programs an enrolled copy of this resolution for
			 appropriate display.
			
